Citation Nr: 1420764	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-11 188	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office
 in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence  has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to May 1946.  The Veteran passed away in January 1995, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  


FINDINGS OF FACT

1.  An April 2001 rating decision denied entitlement to service connection for the cause of the Veteran's death.  Notice of the rating decision was provided in May 2001, and the appellant did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the tine of the final April 2001 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A July 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2009 letter also notified the appellant of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for left ear hearing loss.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA opinion was not obtained in this case; however, VA is not obligated to obtain an opinion until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2013).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Generally, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The RO denied service connection for the cause of the Veteran's death in April 2001 because the evidence did not demonstrate that a service-connected disability caused or materially contributed to cause the Veteran's death.  The rating decision was not appealed, and the appellant did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final, and new and material evidence is required to reopen the claim.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The April 2001 rating decision denied the appellant's claim because the evidence did not show evidence of hypertension during service or within the presumptive period after service and did not otherwise link the Veteran's cause of death to his active duty service.  Thus, in order for the appellant's claim to be reopened, evidence must have been added to the record since the April 2001 rating decision addressing this basis.

In July 2009, the appellant filed the current claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  In a March 2010 rating decision, the RO declined to reopen the appellant's claim.

Although the RO has determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim. McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

At the time of the April 2001 rating decision, the evidence in the claims file consisted of the Veteran's service treatment records and his death certificate.  The death certificate reveals that the Veteran died in January 1995 at the age of 76.  The immediate cause of death was listed as hypertensive cardiovascular disease.  Underlying causes were found to include severe senile depression and senility with dementia.  The Veteran's service treatment records were negative for any diagnoses of or treatment for cardiovascular disease or psychiatric disease.

Since the April 2001 rating decision, evidence added to the claims file includes a July 2009 medical certificate from the Ilocos Training and Regional Medical Center, which notes that the Veteran was treated for ischemic cerebrovascular disease and traumatic MPE from June 20, 1994 to June 22, 1994 and a February 1990 affidavit signed by the Veteran detailing his wartime experiences and stating that he was a prisoner of war during his active duty service.  Additionally, the appellant submitted various statements requesting that VA recognize her claim as legitimate, but without providing further argument or detail.  In September 2009, she noted that she tried to obtain the Veteran's medical records from 1993 to 1994, but that they were no longer available.

The July 2009 medical certificate, the February 1990 affidavit from the Veteran, and the appellant's lay statements are new evidence because they were not of record at the time of the April 2001 rating decision.  However, this evidence is not material to the appellant's claim because it does not suggest a link between the cause of the Veteran's death and his active duty service.  The July 2009 medical certificate merely notes that the Veteran was treated at their facility for cerebrovascular disease, and the affidavit does not mention cerebrovascular disease, senility, or depression, or otherwise suggest that those disabilities were related to the Veteran's active duty service.  Moreover, the appellant has not provided any new evidence or argument by way of her lay statements.

Therefore, although the evidence received since the April 2001 rating decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the appellant's claim for service connection for the cause of the Veteran's death, because it does not relate to the relationship between the cause of the Veteran's death and his active duty service.  Thus, the evidence does not relate to an unestablished fact necessary to establish the appellant's claim.

The claim for service connection for the cause of the Veteran's death was denied in April 2001 because the evidence of record did not demonstrate a nexus between the cause of the Veteran's death and his active duty service.  As the newly submitted evidence does not show that the cause of the Veteran's death was related to his active duty service, the evidence does not relate to an unestablished fact necessary to substantiate that claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for the cause of the Veteran's death has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the appellant's appeal to reopen the claim for entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


